16‐2735‐cv(L) 
Saxon v. United States 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 13th day of June, two thousand seventeen. 

PRESENT:             DENNY CHIN, 
                     RAYMOND J. LOHIER, JR., 
                                         Circuit Judges, 
                     COLLEEN McMAHON, 
                                         Chief District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

TORRELL M. SAXON,  
                                        Petitioner‐Appellant, 

                    v.                                                                  16‐2735‐cv(L)  
                                                                                        16‐2736‐cv(con) 
 
UNITED STATES OF AMERICA, 
                    Respondent‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x




                                                            
               *             Chief Judge Colleen McMahon, of the United States District Court for the 
Southern District of New York, sitting by designation. 
FOR PETITIONER‐APPELLANT:                BENJAMIN GRUENSTEIN, Cravath, Swaine & 
                                         Moore LLP, New York, New York. 

FOR RESPONDENT‐APPELLEE:                 DANIELLE RENEE SASSOON, Assistant 
                                         United States Attorney (Margaret Garnett, 
                                         Assistant United States Attorney, on the brief), 
                                         for Joon H. Kim, Acting United States Attorney 
                                         for the Southern District of New York, New 
                                         York, New York. 


             Appeal from the United States District Court for the Southern District of 

New York (Ramos, J.). 

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.  

             Petitioner‐appellant Torrell Saxon appeals the denial of his 28 U.S.C. 

§ 2255 motion, which sought vacatur of a July 25, 2013 judgment of conviction on two 

narcotics distribution charges on grounds that his lawyer was constitutionally 

ineﬀective in negotiating his plea agreement.  We assume the partiesʹ familiarity with 

the underlying facts, procedural history, and issues on appeal, which we reference only 

as necessary to explain our decision to aﬃrm. 

                                    BACKGROUND 

             On March 25, 2012, a man in Middletown, New York called 911 to report 

that Saxon had attempted to rob him and others in the manʹs home, had shot at one of 

them, but had been subdued.  Oﬃcers arrived at the scene, found a gun, and arrested 

Saxon. 



                                          ‐ 2 ‐ 
              On April 23, 2012, Saxon was indicted on one count of illegal possession of 

a firearm under 18 U.S.C. § 922(g)(1).  The indictment also sought a fifteen‐year 

mandatory minimum sentence under the Armed Career Criminal Act (ʺACCAʺ), 18 

U.S.C. § 924(e), which applies to defendants who have ʺthree previous convictions . . . 

for a violent felony or a serious drug oﬀense, or both, committed on occasions diﬀerent 

from one another.ʺ  18 U.S.C. § 924(e).  Saxon has three New York state convictions:  two 

first‐degree robbery convictions from 2000 and a 1996 conviction for third‐degree 

criminal sale of a controlled substance. 

              Saxon was appointed counsel from the Federal Defenders of New York.  

During the course of the representation, Saxon relayed to counsel that his primary 

concern was the ACCA enhancement:  He wanted to avoid conviction on any charge 

with a fifteen‐year mandatory minimum.  Nonetheless, counsel never researched 

whether Saxon was eligible for the ACCA enhancement.  Instead, she assumed he was 

eligible and advised that he make an ʺInnocence Proﬀerʺ ʺwhere [Saxon] would tell his 

side of the story to the [G]overnment without any protections.ʺ  J. App. 297.  She 

believed the Government could be persuaded to drop the gun charge.  Saxon agreed to 

this strategy.  He proﬀered to the Government that he went to the house to sell drugs, 

but claimed that the inhabitants of the residence robbed him at gunpoint and that he 

never possessed a gun on the night of his arrest. 




                                            ‐ 3 ‐ 
             The strategy worked.  A plea agreement was entered pursuant to which 

the Government dismissed the gun charge and the ACCA enhancement in exchange for 

Saxonʹs guilty plea to two narcotics distribution charges.  The plea agreement stipulated 

to a Guidelines range of 151 to 188 months and reserved the Governmentʹs right to seek 

a two‐level sentencing enhancement for firearm possession after a Fatico hearing.  The 

two‐level enhancement would not have actually aﬀected Saxonʹs Guidelines range; his 

status as a career oﬀender rendered irrelevant the two‐level enhancement in 

determining his sentencing range of 151 to 188 months. 

             Although Saxon pleaded guilty on December 21, 2012, he later tried to 

withdraw the plea because of the possible two‐level enhancement.  He was adamant 

that he did not have a gun on the night of his arrest.  Counsel advised against 

withdrawing the plea because it would expose Saxon to the fifteen‐year mandatory 

minimum ACCA enhancement again.  On April 9, 2013, counsel informed the district 

court that she had advised Saxon not to withdraw his plea, and Saxon confirmed that he 

would follow her advice. 

             On May 30, 2013, after a Fatico hearing, the district court found by a 

preponderance of the evidence that Saxon possessed and fired a gun on the night of his 

arrest.  Accordingly, the district court applied the two‐level enhancement for possession 

of the firearm.  Nonetheless, the district court sentenced Saxon to 120 monthsʹ 

imprisonment, below the stipulated Guidelines range of 151 to 188 months. 



                                           ‐ 4 ‐ 
              On July 16, 2013 and January 27, 2014, Saxon filed § 2255 motions alleging 

ineffective assistance of counsel.  On September 3, 2015, Saxon, represented by counsel 

appointed pursuant to the Criminal Justice Act, filed a brief raising the ACCA eligibility 

issue. 

              Saxon claimed that counsel was ineﬀective because she incorrectly 

assumed that the ACCA enhancement applied to him.  The district court agreed, 

concluding that because of counselʹs ʺapparent lack of research . . . and her attendant 

failure to assertʺ a meritorious argument that Saxon was ineligible for the enhancement, 

counselʹs representation ʺfell below an objective standard of reasonableness and thus 

constituted ineﬀective performance.ʺ  Special App. 20. 

              Specifically, the district court faulted counsel for failing to raise an 

argument premised on a footnote in McNeill v. United States, 563 U.S. 816, 825 n.1 (2011).  

McNeill held that, when a state prospectively reduces the maximum term of 

imprisonment for a drug oﬀense, a court must look to the maximum term for such 

oﬀense at the time of defendantʹs conviction in determining whether the oﬀense is a 

ʺserious drug oﬀenseʺ under the ACCA, 18 U.S.C. § 924(e)(2)(A)(ii).  See 563 U.S. at 825.  

In a footnote, however, the Supreme Court noted that it was not deciding ʺwhether or 

under what circumstances a federal court could consider the eﬀect of [] state actionʺ that 

ʺsubsequently lowers the maximum penalty applicable to an oﬀense and makes that 




                                             ‐ 5 ‐ 
reduction available to all defendants previously convicted and sentenced for that 

oﬀense.ʺ  Id. at 825 n.1.   

                The district court reasoned that, because New Yorkʹs Drug Law Reform 

Act of 2009 reduced the maximum term of imprisonment for third‐degree criminal sale 

of a controlled substance from twenty‐five years to nine years and made that reduction 

available to a subset of previously convicted defendants, whether Saxonʹs 1996 narcotics 

conviction qualified as a ʺserious drug oﬀenseʺ under the ACCA was a question left 

open by the McNeill footnote.  Following the rulings of two other judges in the Southern 

District of New York, see United States v. Calix, No. 13 Cr 582 (RPP), 2014 WL 2084098, at 

*11‐15 (S.D.N.Y. May 13, 2014), and United States v. Jackson, No. 13 Cr 142 (PAC), 2013 

WL 4744828, at *3‐6 (S.D.N.Y. Sept. 4, 2013), the district court held that Saxonʹs 1996 

narcotics conviction was not a ʺserious drug oﬀense.ʺ1  Accordingly, the district court 

concluded that ACCAʹs fifteen‐year mandatory minimum was inapplicable to Saxon 

because he had only two qualifing predicate oﬀenses (the 2000 robbery convictions) 

and, thus, counselʹs failure to research Saxonʹs ACCA eligibility amounted to ineﬀective 

assistance of counsel under the Sixth Amendment. 

                Nevertheless, the district court held that Saxon was not prejudiced by 

counselʹs error because the Government proﬀered that it would have superseded to add 

additional charges to raise Saxonʹs Guidelines floor if the ACCA enhancement were 

                                                            
               1             Both of those rulings were issued after Saxon pleaded guilty and was sentenced.   


                                                    ‐ 6 ‐ 
dismissed.  On that basis, the district court concluded there was no reasonable 

probability that Saxon would have gone to trial or secured a diﬀerent plea deal.  

Therefore, it denied the § 2255 motion. 

              On August 4, 2016, the district court issued a Certificate of Appealability 

(ʺCOAʺ) on the issue of ʺ[w]hether, under the second prong of Strickland, Petitioner was 

prejudiced by his counselʹs failure to challenge the application of the ACCA to his [prior 

drug] conviction.ʺ  Special App. 37.  Saxon timely appealed. 

                                        DISCUSSION 

              ʺOn appeal from a district courtʹs denial of habeas relief under 28 U.S.C. 

§ 2255, we review factual findings for clear error and conclusions of law de novo.ʺ  

Harrington v. United States, 689 F.3d 124, 129 (2d Cir. 2012).  The Government is ʺentitled 

to seek aﬃrmance on any ground available in the record and to do so need not have 

sought a COA, . . . nor filed a cross‐appeal.ʺ  Cornell v. Kirkpatrick, 665 F.3d 369, 377 n.6 

(2d Cir. 2011) (citation omitted).   

              The Sixth Amendment grants criminal defendants ʺthe right to the 

eﬀective assistance of counsel.ʺ  Strickland v. Washington, 466 U.S. 668, 686 (1984) 

(quoting McMann v. Richardson, 397 U.S. 759, 771 n. 14 (1970)).  To prevail on a claim of 

ineﬀective assistance of counsel, a defendant must show that (1) ʺcounselʹs performance 

was deficientʺ and (2) ʺthe deficient performance prejudiced the defense.ʺ  Id. at 687.  As 

to the first element, the Supreme Court recently noted that the Constitution ʺsets a high 



                                             ‐ 7 ‐ 
barʺ for defendants claiming inadequate counsel.  Buck v. Davis, 137 S. Ct. 759, 775 

(2017).  Because ʺ[a] defense lawyer navigating a criminal proceeding faces any number 

of choices about how best to make a clientʹs case,ʺ id., we evaluate counselʹs ʺactions in 

light of the law and circumstances confronting counsel at the timeʺ of the claimed 

inadequacy.  Harrington, 689 F.3d at 129.  We apply a ʺstrong presumption that counselʹs 

conduct falls within the wide range of reasonable professional assistance.ʺ Strickland, 

466 U.S. at 689.  At its core, the ʺquestion at this step is not whether counsel ʹdeviated 

from best practices or most common custom,ʹ but whether [counselʹs] ʹrepresentation 

amounted to incompetence under prevailing professional norms.ʹʺ  Harrington, 689 F.3d 

at 129‐30 (quoting Harrington v. Richter, 562 U.S. 86, 105 (2011)).   

              Applying this standard, we have noted that ʺomissions [that] cannot be 

explained convincingly as resulting from a sound trial strategy, but instead arose from 

oversight, carelessness, ineptitude, or lazinessʺ are errors indicative of deficient 

performance.  Eze v. Senkowski, 321 F.3d 110, 112 (2d Cir. 2003).  For example, we have 

held that failing to research the relevant law and thus overlooking favorable controlling 

precedent from a stateʹs highest court is deficient performance.  Cornell, 665 F.3d at 379‐

80.  Nonetheless, the Sixth Amendment does not require counsel to anticipate changes 

in the law or make objections based on ʺdevelopments in the law that occurred after 

[defendantʹs trial].ʺ  McCoy v. United States, 707 F.3d 184, 187 (2d Cir. 2013) (per curiam) 

(emphasis omitted); see also Tellado v. United States, 745 F.3d 48, 55 (2d Cir. 2014).   



                                              ‐ 8 ‐ 
              Here, taking counselʹs actions in light of the law and circumstances 

confronting her at the time she advised Saxon to accept the plea deal, we conclude that 

her representation was constitutionally adequate.  See Harrington, 689 F.3d at 129‐32.  

Just a year and a half before Saxonʹs plea negotiations, the Supreme Court held in 

McNeill that under ACCA ʺthe ʹmaximum term of imprisonmentʹ for a defendantʹs prior 

state drug oﬀense is the maximum sentence applicable to his oﬀense when he was 

convicted of it.ʺ  McNeill, 563 U.S. at 818 (emphasis added).  McNeill abrogated our 

decision in United States v. Darden, 539 F.3d 116 (2d Cir. 2008), in which we held that 

courts should examine state law in eﬀect at the time of a defendantʹs federal sentencing.  

See Rivera v. United States, 716 F.3d 685, 690 (2d Cir. 2013) (rejecting petitionerʹs reliance 

on Darden because ʺMcNeill abrogated Dardenʺ).  Therefore, as the district court noted, a 

ʺstraightforward application of McNeill would . . . dictate that [Saxonʹs] conviction 

constituted a ʹserious drug oﬀenseʹ for ACCA purposes because the maximum term of 

imprisonment was more than ten years in 1996,ʺ when he was convicted.  Special App. 

10 (emphasis added).   

              Saxon argues that the Sixth Amendment obliged counsel to push beyond 

this ʺstraightforward applicationʺ because of the aforementioned footnote in McNeill.  

But even assuming that Saxon is correct about the import of that footnote ‐‐ which is far 

from clear ‐‐ we conclude that counsel was not ineﬀective in failing to contest Saxonʹs 

ACCA eligibility on that ground because ʺan attorney is not required to forecast 



                                             ‐ 9 ‐ 
changes or advances in the law in order to provide eﬀective assistance.ʺ  United States v. 

Kimber, 777 F.3d 553, 563 (2d Cir. 2015) (emphasis added) (quoting McCoy, 707 F.3d at 

188) (rejecting claim of ineﬀective assistance of counsel premised on counselʹs failure to 

argue that a criminal statute did not cover his ʺlocalʺ conduct because, at the time of 

petitionerʹs guilty plea, ʺno federal appellate court, let alone the Supreme Court, had 

held that [the relevant statute] did not reach conduct that might be described as ʹlocalʹʺ).  

This is true even where ʺthe bedrock elements of the argumentʺ supporting petitionerʹs 

position were available to counsel at the time of her alleged incompetence.  Tellado, 745 

F.3d at 55.  Moreover, here, counsel consulted with her supervisor at Federal Defenders 

about the Innocence Proﬀer strategy, discussed with Saxon the risks of that strategy vis‐

à‐vis proceeding to trial on the charged firearm oﬀense with the ACCA enhancement, 

and, as the district court noted, negotiated ʺa fairly favorable plea based on the charges 

[Saxon was] originally facing,ʺ one that ʺfrankly surprisedʺ the district judge.  App. 430.  

Indeed, Saxon went from facing a gun charge with a mandatory minimum sentence of 

fifteen years, or 180 months, to dismissal of the gun charge and a below‐Guidelines 

sentence of only 120 months on drug charges.  Accordingly, contrary to the district 

court, we conclude that counsel was not ineﬀective in failing to raise the argument 

premised on the McNeill footnote.   

              We note, however, that by aﬃrming the district court on this ground, we 

do not mean to suggest that we agree with its conclusion, or the conclusions of other 



                                            ‐ 10 ‐ 
district judges in the Southern District of New York, concerning the merits of Saxonʹs 

ACCA eligibility argument.2  We do not reach the merits of that argument because, in 

this case, counsel was not ineﬀective in failing to raise it. 

                 We have reviewed Saxonʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the order of the district court.   

                                                   FOR THE COURT: 
                                                   Catherine OʹHagan Wolfe, Clerk 




                                                            
               2             Indeed, we further note that the Eleventh Circuit, in an opinion joined by one of 
our colleagues sitting by designation in that circuit, expressly rejected the reasoning in Jackson, 
2013 WL 4744828, and Calix, 2014 WL 2084098.  See Cortes‐Morales v. Hastings, 827 F.3d 1009, 
1015 (11th Cir. 2016) (per curiam), cert. denied, 2017 WL 2322942 (U.S. May 30, 2017). 


                                                    ‐ 11 ‐